DETAILED ACTION
This office action is in response to the communication received on 06/27/2022 concerning application no. 17/399,964 filed on 04/08/2022.
Claims 1-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that Aubry teaches away from emitting planar acoustic waves as it teaches focusing. Applicant further alleges that Torp is not focusing and that further states that Torp is transmitting through a suture or a fontanelle, rather than through the skull. Applicant further alleges that Torp teaches away from performing SDT therapy.
Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With regards to Aubry, the reference has not been cited for the transmission of planar waves. Rather, as noted in the prior actions, filed 12/23/2021 and 04/08/2022, and the 35 U.S.C. 103 rejection below, Aubry has been cited regarding the structural aspects of the invention about how there is a rigid shell that is interfacing with the patient to ensure targeting of the brain. The transmission of planar waves is under Torp and other references that the Applicant has not addressed. Assuming, arguendo, that the transmission of Aubry was relied upon, there are multiple reasons why it would be obvious to one with ordinary skill in the art of ultrasound imaging that the teachings of Torp can be implemented into Aubry. While Aubry is silent regarding planar waves, the reference is aware of transmission via non-focusing as evidenced by the recitation of transmission with spherical waves. Furthermore, the concept of planar wave emission is so ubiquitous in the field of ultrasound, that it is commonly taught in fundamental ultrasound textbooks. This is evidenced in "Medical Imaging Physics, Fourth Edition", 2002, where it is stated that “For an ultrasound source of large dimensions (i.e., a large-diameter transducer as compared with the wavelength), ultrasound wave fronts are represented as equally spaced straight lines such as those in Figure 20-1A. Wave fronts of this type are termed planar wave fronts, and the ultrasound wave they represent is termed a planar or plane wave.” Given, that the principle of emitting a wave in a planar format is a fundamental feature, since there is no complexity of beamforming or delay-summing as focusing requires, it would be obvious to one with ordinary skill in the art that the teaching of Torp can be implemented into the transducers of Aubry. Such a modification is not altering the structure in any way. This is a programming step that would control the transmission function of the ultrasound transducers that are present in Aubry.
Applicant’s argument about Torp transmitting through the fontanelle and suture is not persuasive. The paragraph that cites fontanelle and suture further states “transmitting ultrasound pulses into the subject via a fontanelle or a suture in the subject's skull or via an area of the subject's skull which has an average thickness of less than about 2 mm from an ultrasound transducer that is fastened to an external surface of the subject's skull”. So, Torp is aware and teaches the emission of ultrasound trough the skull of the patient. Assuming, arguendo, such an element was not present, paragraph 0619 of Torp teaches “The probe simultaneously records signals from 2 mm to 40 mm depth in slices perpendicular to the skin surface. This makes it possible to detect blood flow in all layers from skin to bone simultaneously.” This is further evidence that transmission is not novel and is obvious. Applicant’s argument that Torp does not teach SDT is not persuasive as Torp has not been cited for performing SDT. That teaching is under Chen ‘196, Chen ‘724, and Umemura references, which Applicant has not addressed.
Examiner maintains the rejection.

Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the table of granted patents in pages 12 and 13 are not persuasive as they are separate applications that are not under consideration in this specific application numbered 17/399,964.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 13, recite “a skull”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “a skull” is the same as the “a skull” established in line 2 or is a separate and distinct feature.
For purposes of examination, the Office is considering them to be the same.
Lines 23-24, recite “a modulated acoustic wave parameter to modulate the planar acoustic wave”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art, given the grammatical issues present in the claim element, if the claim is attempting to further define the conditions of the transmission of the planar wave that is emitted in line 13, or is attempting to alter or modulate an already emitted planar wave with secondary “modulated acoustic wave parameter”. Given this lack of clarity, it is unclear if the emission is happening once or multiple times where the second transmission modifies the first transmission.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
Lines 27-29, recites “wherein the signal is frequency modulated to drive the planar acoustic wave with a variety of different frequencies”. It would be unclear to one with ordinary skill in the art if the signal being modulated is the same as the “modulated acoustic wave parameter” established in lines 23-24 or is a separate and distinct feature. That is, it is unclear if the claim is attempting to further specify that the modulated acoustic wave parameter is the modulation of frequency or if the frequency modulation is an addition modulation to the modulated acoustic wave parameter. In the case of the second interpretation, it is further unclear what the modulated acoustic wave parameter is that is being modulated and is separate from the frequency modulation.
For purposes of examination, the Office is considering the modulated acoustic wave parameter to be frequency. 
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
Lines 32-33, recites “a duty cycle modulated acoustic wave”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if this wave is the same as the planar acoustic wave that is modulated or this is a separate wave. That is, it is unclear if the duty cycling signal is modulating the same wave such that it is duty cycle modulated or another wave is being transmitted.
For purposes of examination, the Office is considering the waves to be same.

Claim 2 is indefinite for the following reasons:
Lines 3, recite “the signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what signal of claim 1, which claim 2 depends upon, is being referred to. The claim 1 establishes a signal that is frequency modulated and a signal that is duty cycle modulated. It would be unclear to one with ordinary skill in the art which one is based on temperature as claimed in claim 2.
For purposes of examination, the Office is considering them to the same.

Claim 4 is indefinite for the following reasons:
Lines 3, recite “multiple signals”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art the multiple signals are separate from the signal that is frequency modulated and the signal that is duty cycle modulated or is the same multiple signals.
For purposes of examination, the Office is considering them to be the same.

Claim 6 is indefinite for the following reasons:
Lines 2, recite “the signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what signal of claim 1, which claim 6 depends upon, is being referred to. The claim 1 establishes a signal that is frequency modulated and a signal that is duty cycle modulated. Furthermore, it is unclear how the pulse modulation is different from the duty cycle given that duty cycle is what defines pulsing1.
For purposes of examination, the Office is considering them to be duty modulated.

Claim 7 is indefinite for the following reasons:
Lines 2, recite “a duty cycle modulated planar acoustic wave”. This claim element is indefinite. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “duty cycle modulated planar acoustic wave” is the same as the “duty cycle modulated acoustic wave” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering them to be the same. Applicant is encouraged to use consistent claim language.

Claim 10 is indefinite for the following reasons:
Lines 12, recite “a skull”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “a skull” is the same as the “a skull” established in line 2 or is a separate and distinct feature.
For purposes of examination, the Office is considering them to be the same.
Lines 20, recite “modulates the planar acoustic wave”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art, given the grammatical issues present in the claim element, if the claim is attempting to further define the conditions of the transmission of the planar wave that is emitted in line 11, or is attempting to alter or modulate an already emitted planar wave with secondary “modulated acoustic wave parameter”. Given this lack of clarity, it is unclear if the emission is happening once or multiple times where the second transmission modifies the first transmission.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
Lines 25-27, recites “wherein the signal is frequency modulated to drive the planar acoustic wave with a variety of different frequencies”. It would be unclear to one with ordinary skill in the art if the signal being modulated is the same as the “modulated acoustic wave parameter” established in line 18 or is a separate and distinct feature. That is, it is unclear if the claim is attempting to further specify that the modulated acoustic wave parameter is the modulation of frequency or if the frequency modulation is an addition modulation to the modulated acoustic wave parameter. In the case of the second interpretation, it is further unclear what the modulated acoustic wave parameter is that is being modulated and is separate from the frequency modulation.
For purposes of examination, the Office is considering the modulated acoustic wave parameter to be frequency. 
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
Lines 30-31, recites “wherein the signal is modulated by a duty cycle modulated drive signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if this duty cycle modulation is the “modulated acoustic wave parameter” established in line 18 or is a separate and distinct feature. In the case of the second interpretation, it is further unclear what the modulated acoustic wave parameter is that is being modulated and is separate from the frequency modulation.
Applicant is encouraged to use consistent and clear claim language.

Claim 12 is indefinite for the following reasons:
Lines 1, recite “the signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what signal of claim 10, which claim 12 depends upon, is being referred to. The claim 10 establishes a signal that is frequency modulated and a signal that is duty cycle modulated. Furthermore, it is unclear how the pulse modulation is different from the duty cycle given that duty cycle is what defines pulsing2.
For purposes of examination, the Office is considering them to be duty modulated.

Claim 14 is indefinite for the following reasons:
Lines 10, recite “a skull”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “a skull” is the same as the “a skull” established in line 2 or is a separate and distinct feature.
Line 18, recite “modulates the planar acoustic wave”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art, given the grammatical issues present in the claim element, if the claim is attempting to further define the conditions of the transmission of the planar wave that is emitted in line 9, or is attempting to alter or modulate an already emitted planar wave with secondary “modulated acoustic wave parameter”. Given this lack of clarity, it is unclear if the emission is happening once or multiple times where the second transmission modifies the first transmission.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
Line 21-23, recites “wherein the signal is frequency modulated to drive the planar acoustic wave with a variety of different frequencies”. It would be unclear to one with ordinary skill in the art if the signal being modulated is the same as the “modulated acoustic wave parameter” established in lines 16 or is a separate and distinct feature. That is, it is unclear if the claim is attempting to further specify that the modulated acoustic wave parameter is the modulation of frequency or if the frequency modulation is an addition modulation to the modulated acoustic wave parameter. In the case of the second interpretation, it is further unclear what the modulated acoustic wave parameter is that is being modulated and is separate from the frequency modulation.
For purposes of examination, the Office is considering the modulated acoustic wave parameter to be frequency. 
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 15 is indefinite for the following reasons:
Lines 3, recite “the signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what signal of claim 14, which claim 15 depends upon, is being referred to. The claim 1 establishes a signal that is frequency modulated and a signal that is duty cycle modulated. It would be unclear to one with ordinary skill in the art which one is based on temperature as claimed in claim 15.
For purposes of examination, the Office is considering them to be frequency modulated.

Claim 16 is indefinite for the following reasons:
Lines 3, recite “a pulse signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how the pulse modulation is different from the duty cycle given that duty cycle is what defines pulsing3.
For purposes of examination, the Office is considering them to be the same.

Claim 18 is indefinite for the following reasons:
The term “broad” in claim 18 is a relative term which renders the claim indefinite. The term “broad” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For purposes of examination, the Office is considering any coverage of the target to be “broad”

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aubry et al. (PGPUB No. US 2005/0277824) in view of Torp et al. (PGPUB No. US 2021/0251599) further in view of Chen (PGPUB No. US 2020/0282196; hereinafter referred to as “Chen ‘196”) further in view of Chen (PGPUB No. US 2009/0062724; hereinafter referred to as “Chen ‘724”) further in view of Zhang et al. (PGPUB No. US 2014/0316269).

Regarding claim 1, Aubry teaches a method of a method of non-invasive ultrasound, comprising:
acoustically coupling a patient interface to a skin surface of a head of a patient with a brain with tumor cells (Fig. 1 shows the cap is pressed against the patient head and carried by the robotic arm 4. Paragraph 0078 teaches that the head is positioned securely with the cap. Abstract teaches the target is in the brain. Paragraph 0073 teaches that tumors can be targeted), the patient interface comprising: 
a flexible membrane (Paragraph 0080 teaches that the cap 2 has a flexible wall 12 that holds a liquid. Wall 12 in Fig. 2),
a rigid shell (Paragraph 0080 teaches that the cup 11 is rigid. Cup 11 in Fig. 2), and
a cooling system (Paragraph 0080 teaches that the wall 12 holds a liquid like water. Paragraph 0072 teaches that the system is able to perform hyperthermia treatment. The liquid is used to keep the patient from overheating in such hyperthermia treatments. See Fig. 2),
wherein the flexible membrane is couplable to the rigid shell (Fig. 2 shows that the flexible wall 12 is connected to the rigid cup 11),
wherein the rigid shell comprises an array of flat piezoelectric transducers (Fig. 2 shows the rigid cup 11 holding the transducer array 17. Paragraph 0080 teaches the flat transducers are on the cup 11),
wherein the patient interface is configured to acoustically couple the array of flat piezoelectric transducers to the skin surface (Fig. 2 shows the cap 2 is holding the transducer array 17 and is worn by the patient P. Also see Fig. 1. Paragraph 0082 teaches that the transducer array 17 is used for ultrasound transmission with respect to the patient. Abstract teaches that the transducers are transmitted ultrasound waves into the skull and brain),
wherein the flexible membrane is configured for conforming to the skin surface (Fig. 2 shows the flexible wall conforming the patient head); 
driving the array of flat piezoelectric transducers with a signal (Paragraph 0079 teaches the operation and control of the transducer array with signal processing. See Fig. 3. Paragraph 0082 teaches that the transducer array 17 is used for ultrasound transmission with respect to the patient). 
However, Aubry is silent regarding a method, comprising:
wherein each of the flat piezoelectric transducers is configured to emit a planar acoustic wave through a bone of a skull, 
wherein the signal is configured to minimize a spatial variation of an acoustic intensity in the brain with the tumor cells of the patient, 
wherein the signal drives each of the flat piezoelectric transducers of the array of flat piezoelectric transducers with a variety of different frequencies in a range of 898 kHz to 1.107 MHz with a modulated acoustic wave parameter to modulate the planar acoustic wave to produce the acoustic intensity at the sonosensitizer in a treatment region to treat the tumor cells in the brain, 
wherein the signal is frequency modulated to drive the planar acoustic wave with the variety of different frequencies in the range of 898 kHz to 1.107 MHz thereby minimizing the spatial variation of the acoustic intensity in the brain at the tumor cells of the patient; 
a duty cycle modulated drive signal configured to produce a duty cycle modulated acoustic wave, and 
circulating a fluid through a cooling channel in the cooling system to reduce heat at the head of the patient at the patient interface, 
wherein the fluid is configured to acoustically couple the array of flat piezoelectric transducers to the flexible membrane.
	In an analogous imaging field of endeavor, regarding ultrasound transmission into the brain for medical treatment, Torp teaches a method,
wherein each of the flat piezoelectric transducers is configured to emit a planar acoustic wave through a bone of a skull (Paragraph 0021 teaches that the ultrasound transmission can be done with plane waves. Paragraph 0032 teaches that the transducer may be flat. Fig. 3 shows a flat transducer. Paragraph 0023 teaches that the transducer may have a plurality of elements. Paragraph 0184 teaches that the emission can be into the patient skull and that the ultrasound can be fastened to the head).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aubry with Torp’s teaching of a flat transducer that is able to emit planar waves. Given that both Aubry and Torp teach the emission of ultrasound in the skull and placement of the transducer to the head, it would be obvious to one with ordinary skill in the art that such a modification can be performed. Such a modification is the utilization of planar wavefronts which is well known in the art of ultrasound imaging and are merely “ultrasound wave fronts are represented as equally spaced straight lines” 4. So, such an incorporation is merely providing signals to Aubry to emit equally spaced straight line. Which is done with transmission throughout the transducers and without a delay in transmission. This modified method would allow for a user to non-invasively observe cerebral blood flow and minimize the risk of brain injury (Paragraph 0181 of Torp). Furthermore, the use of the piezoelectric elements allows for an increase in sensitivity and a lower manufacturing cost (Paragraph 0602 of Torp).
	However, Torp is silent regarding a method, comprising:
wherein the signal is configured to minimize a spatial variation of an acoustic intensity in the brain with the tumor cells of the patient, 
wherein the signal drives each of the flat piezoelectric transducers of the array of flat piezoelectric transducers with a variety of different frequencies in a range of 898 kHz to 1.107 MHz with a modulated acoustic wave parameter to modulate the planar acoustic wave to produce the acoustic intensity at the sonosensitizer in a treatment region to treat the tumor cells in the brain, 
wherein the signal is frequency modulated to drive the planar acoustic wave with the variety of different frequencies in the range of 898 kHz to 1.107 MHz thereby minimizing the spatial variation of the acoustic intensity in the brain at the tumor cells of the patient; 
a duty cycle modulated drive signal configured to produce a duty cycle modulated acoustic wave, and 
circulating a fluid through a cooling channel in the cooling system to reduce heat at the head of the patient at the patient interface, 
wherein the fluid is configured to acoustically couple the array of flat piezoelectric transducers to the flexible membrane.
	In an analogous imaging field of endeavor, regarding intra-cranial ultrasound transmission, Chen ‘196 teaches a method comprising:
wherein the signal is configured to minimize a spatial variation of an acoustic intensity in the brain with the tumor cells of the patient (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be brain cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency),
wherein the signal is frequency modulated to drive the planar acoustic wave with the variety of different frequencies in the range of 898 kHz to 1.107 MHz thereby minimizing the spatial variation of the acoustic intensity in the brain at the tumor cells of the patient (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be brain cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency. Paragraph 0059 further teaches that the A303S and A302S, ½ inch diameter, Olympus NDT was used for ultrasound).
a duty cycle modulated drive signal configured to produce a duty cycle modulated acoustic wave (Paragraph 0059 teaches that the overall duty cycle is 10% of ultrasound transmission).
 	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Torp with Chen ‘196’s teaching of minimizing spatial variation with ultrasound in a cerebral environment. Such a combination is the specifying of what frequency and duty cycle to be used in the transducers of Aubry. Aubry, Torp, and Chen ’196 are operation in intra-cranial ultrasound transmission and are regarding treating and imaging disorders relative to the brain. Chen ‘196 further understands the merits of planar transmission as the probes used in are the A303S and the A302S which are both non-focused ultrasound5. This modified method would allow for improved sonodynamic therapies (Abstract of Chen ‘196). Furthermore, this is a non-invasive method for enhanced sonodynamic effect (Paragraph 0082 of Chen ‘196).
	However, Chen ‘196 is silent regarding a method, comprising:
wherein the signal drives each of the flat piezoelectric transducers of the array of flat piezoelectric transducers with a variety of different frequencies in a range of 898 kHz to 1.107 MHz with a modulated acoustic wave parameter to modulate the planar acoustic wave to produce the acoustic intensity at the sonosensitizer in a treatment region to treat the tumor cells in the brain, 
circulating a fluid through a cooling channel in the cooling system to reduce heat at the head of the patient at the patient interface, 
wherein the fluid is configured to acoustically couple the array of flat piezoelectric transducers to the flexible membrane.
	In an analogous imaging field of endeavor, regarding intra-cranial ultrasound transmission, Chen ‘724 teaches a method, comprising:
wherein the signal drives each of the flat piezoelectric transducers of the array of flat piezoelectric transducers with a variety of different frequencies in a range of 898 kHz to 1.107 MHz with a modulated acoustic wave parameter to modulate the planar acoustic wave to produce the acoustic intensity at the sonosensitizer in a treatment region to treat the tumor cells in the brain (Paragraph 0092 teaches that the system produces ultrasound in a range between 200kHz and 3 MHz. The plurality of ultrasound elements 53 can be seen in Fig. 5. Abstract teaches that the system performs sonodynamic therapy (SDT). Paragraph 0089 teaches that the target tissue in the patient is cancerous tissue that has a sonodynamic agent present and made sensitive with ultrasound. Paragraph 0032 teaches that the sono-sensitizing compound that becomes cyto-toxic when exposed to ultrasound to treat cancers. Paragraph 0094 teaches that the transducers may be individually controlled independently controlled).
circulating a fluid through a cooling channel in the cooling system to reduce heat at the head of the patient at the patient interface (Paragraph 0091 teaches that the fluid temperature is controlled and the water is circulated to maintains a consistent temperature).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry, Torp, and Chen ‘196 with Chen ‘724’s teaching of a transmission of ultrasound at a particular frequency for SDT and the circulating of fluid for temperature control. This modified method would provide a patient comfort (Paragraph 0091 of Chen ‘724). Furthermore, this modified method overcomes the failures of photodynamic therapy and allows for the treatment of deep tissues and blood-born cancers (Paragraphs 0037-0038 of Chen ‘724).
	However, Chen ‘724 is silent regarding a method, comprising:
wherein the fluid is configured to acoustically couple the array of flat piezoelectric transducers to the flexible membrane.
In an analogous imaging field of endeavor, regarding ultrasound therapeutic treatment with an acoustic coupling agent, Zhang teaches a method, further comprising 
circulating a fluid through a cooling channel in the cooling system to reduce heat (Paragraph 0022 teaches that the water is passed through the chamber and is circulating cooled fluid),
wherein the fluid is configured to acoustically couple the array of flat piezoelectric transducers to the flexible membrane (Paragraph 0370 teaches that the temperature sensor is positioned on or within the membrane with the coupling fluid. The temperature of the fluid is monitored. The coupling water reduces water. Paragraph 0377 teaches that the treatment array has a membrane that interacts with the patient skin and the applicator 206. The temperature 285 is shown within the array 205 in Fig. 24. Paragraph 0475 teaches that the single element transducer 2030 is a flat disc. This is the building block of the ultrasound array).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of the combination of Aubry, Torp, Chen ‘196, Chen and ‘724 with Zhang’s teaching of a temperature sensor in the cooling system. This modified method would provide the user with the ability to improve temperature detection and prevent skin burning (Paragraph 0370 of Zhang). Furthermore, this modification is a non-invasive ultrasound delivery to the target tissue, improved cost efficiency of treatment, minimize trauma to the patient's body, and improve recovery time (Paragraph 0004 of Zhang).

Regarding claim 2, modified Aubry teaches the method in claim 1, as discussed above.
However, the combination of Aubry, Torp, Chen ‘196, and Chen ‘724 is silent regarding a method, further comprising 
measuring a temperature with a temperature sensor in the cooling system; and 
varying the signal based on the temperature, 
wherein the cooling system comprises the temperature sensor and an elastic, fluid- filled pocket between the flexible membrane and the rigid shell, wherein the fluid is water.
In an analogous imaging field of endeavor, regarding ultrasound therapeutic treatment with an acoustic coupling agent, Zhang teaches a method, further comprising 
measuring a temperature with a temperature sensor in the cooling system (Paragraph 0370 teaches that the temperature sensor is positioned on or within the membrane with the coupling fluid. The temperature of the fluid is monitored); and 
varying the signal based on the temperature (Paragraph 0371 teaches that the temperature can be used to initiate shunt down procedures during treatment), 
wherein the cooling system comprises the temperature sensor and an elastic, fluid- filled pocket between the flexible membrane and the rigid shell, wherein the fluid is water (Paragraph 0370 teaches that the temperature sensor is positioned on or within the membrane with the coupling fluid. The temperature of the fluid is monitored. The coupling water reduces water. Paragraph 0377 teaches that the treatment array has a membrane that interacts with the patient skin and the applicator 206. The temperature 285 is shown within the array 205 in Fig. 24).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of the combination of Aubry, Torp, Chen ‘196, and Chen ‘724 with Zhang’s teaching of a temperature sensor in the cooling system. This modified method would provide the user with the ability to improve temperature detection and prevent skin burning (Paragraph 0370 of Zhang). Furthermore, this modification is a non-invasive ultrasound delivery to the target tissue, improved cost efficiency of treatment, minimize trauma to the patient's body, and improve recovery time (Paragraph 0004 of Zhang).

Regarding claim 3, modified Aubry teaches the method in claim 1, as discussed above.
Aubry further teaches a method comprising 
wherein the flexible membrane creates an elastic, fluid-filled pocket in the cooling system that acoustically couples the array of flat piezoelectric transducers to the skin surface (Paragraph 0080 teaches that the cap 2 has a rigid cup 11 that works with a flexible wall 12 to hold a fluid of waters. Paragraph 0082 teaches that the ultrasound transducers are able to transmit ultrasound. Abstract teaches that the transducers are transmitted ultrasound waves into the skull and brain).
However, the combination of Aubry, Torp, and Chen ‘196 is silent regarding a method,
wherein the circulating the fluid in the cooling system removes heat from the skin surface of the patient.
In an analogous imaging field of endeavor, endeavor, regarding intra-cranial ultrasound transmission, Chen ‘724 teaches a method,
wherein the circulating the fluid in the cooling system removes heat from the skin surface of the patient (Paragraph 0091 teaches that the fluid temperature is controlled and the water is circulated to maintains a consistent temperature).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Hynynen with Chen ‘724’s teaching of the circulating of fluid for temperature control. This modified method would provide a patient comfort (Paragraph 0091 of Chen ‘724). Furthermore, this modified method overcomes the failures of photodynamic therapy and allows for the treatment of deep tissues and blood-born cancers (Paragraphs 0037-0038 of Chen ‘724).

Regarding claim 4, modified Aubry teaches the method in claim 1, as discussed above.
However, the combination of Aubry, Torp, and Chen ‘196 is silent regarding a method, wherein driving the array of flat piezoelectric transducers comprises driving multiple concentric elements with multiple signals.
In an analogous imaging field of endeavor, endeavor, regarding intra-cranial ultrasound transmission, Chen ‘724 teaches a method, wherein driving the array of flat piezoelectric transducers comprises driving multiple concentric elements with multiple signals (Paragraph 0087 teaches that the control module 85 selectively actuates the transducer power supply 86. Paragraph 0094 teaches that the transducers may be individually controlled independently controlled. Fig. 5 shows a plurality of concentric flat ultrasound elements).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry, Torp, and Chen ‘196 with Chen ‘724’s teaching of the driving multiple concentric ultrasound elements. This modified method would provide a patient comfort (Paragraph 0091 of Chen ‘724). Furthermore, this modified method overcomes the failures of photodynamic therapy and allows for the treatment of deep tissues and blood-born cancers (Paragraphs 0037-0038 of Chen ‘724).

Regarding claim 5, modified Aubry teaches the method in claim 1, as discussed above.
Aubry further teaches a method,
wherein the rigid shell is connected to a mobile stand (Paragraph 0078 teaches that the cap 2 is controlled by a robotic arm 4. See Fig. 1), and 
further comprising moving the rigid shell with respect to the patient via the mobile stand (Paragraph 0078 teaches that the cap 2 is controlled with the robotic arm or another positioning system. Paragraph 0079 teaches that the robotic arm or the positioning device is controlled by a microcomputer).

Regarding claim 6, modified Aubry teaches the method in claim 1, as discussed above.
Aubry further teaches a method, wherein the signal is modulated by a pulse signal to produce a pulsed acoustic wave (Paragraph 0004 teaches that the target soundwave can be a pulsed wave).
However, Aubry is silent regarding a method, wherein the signal is modulated by a pulse signal to produce a pulsed planar acoustic wave.
	In an analogous imaging field of endeavor, regarding ultrasound transmission into the brain for medical treatment, Torp teaches a method, wherein the signal is modulated by a pulse signal to produce a pulsed planar acoustic wave (Paragraph 0021 teaches that the ultrasound transmission can be done with plane waves. Paragraph 0032 teaches that the transducer may be flat. Fig. 3 shows a flat transducer. Paragraph 0023 teaches that the transducer may have a plurality of elements. Paragraph 0184 teaches that the emission can be into the patient skull and that the ultrasound can be fastened to the head. Abstract teaches that the ultrasound is pulsed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aubry with Torp’s teaching a pulsed signal for a planar acoustic wave. Given that both Aubry and Torp teach the emission of ultrasound in the skull and placement of the transducer to the head, it would be obvious to one with ordinary skill in the art that such a modification can be performed. Such a modification is the utilization of planar wavefronts which is well known in the art of ultrasound imaging and are merely “ultrasound wave fronts are represented as equally spaced straight lines” 6. So, such an incorporation is merely providing signals to Aubry to emit equally spaced straight line. Which is done with transmission throughout the transducers and without a delay in transmission. This modified method would allow for a user to non-invasively observe cerebral blood flow and minimize the risk of brain injury (Paragraph 0181 of Torp). Furthermore, the use of the piezoelectric elements allows for an increase in sensitivity and a lower manufacturing cost (Paragraph 0602 of Torp).

Regarding claim 7, modified Aubry teaches the method in claim 1, as discussed above.
However, Aubry is silent regarding a method, wherein the signal is a duty cycle modulated drive signal to produce a duty cycle modulated planar acoustic wave.
In an analogous imaging field of endeavor, regarding ultrasound transmission into the brain for medical treatment, Torp teaches a method, wherein the signal is a duty cycle modulated drive signal to produce a duty cycle modulated planar acoustic wave (Paragraph 0021 teaches that the ultrasound transmission can be done with plane waves. Paragraph 0032 teaches that the transducer may be flat. Fig. 3 shows a flat transducer. Paragraph 0023 teaches that the transducer may have a plurality of elements. Paragraph 0184 teaches that the emission can be into the patient skull and that the ultrasound can be fastened to the head. Abstract teaches that the ultrasound is pulsed. “Pulsed (10%, 20%, or 50% duty cycle) - sound energy has quiet periods where no energy is transmitted. For example at 50%, the ratio of on time to off time is 1:1”7).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aubry with Torp’s teaching a duty cycle signal for a duty cycle acoustic wave. Given that both Aubry and Torp teach the emission of ultrasound in the skull and placement of the transducer to the head, it would be obvious to one with ordinary skill in the art that such a modification can be performed. Such a modification is the utilization of planar wavefronts which is well known in the art of ultrasound imaging and are merely “ultrasound wave fronts are represented as equally spaced straight lines” 8. So, such an incorporation is merely providing signals to Aubry to emit equally spaced straight line. Which is done with transmission throughout the transducers and without a delay in transmission. This modified method would allow for a user to non-invasively observe cerebral blood flow and minimize the risk of brain injury (Paragraph 0181 of Torp). Furthermore, the use of the piezoelectric elements allows for an increase in sensitivity and a lower manufacturing cost (Paragraph 0602 of Torp).
Alternatively, In an analogous imaging field of endeavor, regarding intra-cranial ultrasound transmission, Chen ‘196 teaches a method, wherein the signal is a duty cycle modulated drive signal to produce a duty cycle modulated planar acoustic wave (Paragraph 0059 teaches that the overall duty cycle is 10%).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Torp with Chen ‘196’s teaching of modulating with a duty cycle. Such a combination is the specifying of what frequency and duty cycle to be used in the transducers of Aubry. Aubry, Torp, and Chen ’196 are operation in intra-cranial ultrasound transmission and are regarding treating and imaging disorders relative to the brain. Chen ‘196 further understands the merits of planar transmission as the probes used in are the A303S and the A302S which are both non-focused ultrasound9. This modified method would allow for improved sonodynamic therapies (Abstract of Chen ‘196). Furthermore, this is a non-invasive method for enhanced sonodynamic effect (Paragraph 0082 of Chen ‘196).

Regarding claim 10, Aubry teaches a method of a method of non-invasive ultrasound, comprising:
wherein the non-invasive sonodynamic therapy system comprises: 
a patient interface (Fig. 1 shows the cap is pressed against the patient head and carried by the robotic arm 4. Paragraph 0078 teaches that the head is positioned securely with the cap),
a cooling system (Paragraph 0080 teaches that the wall 12 holds a liquid like water. Paragraph 0072 teaches that the system is able to perform hyperthermia treatment. The liquid is used to keep the patient from overheating in such hyperthermia treatments. See Fig. 2),
a rigid shell (Paragraph 0080 teaches that the cup 11 is rigid. Cup 11 in Fig. 2), and
driving the array of flat piezoelectric transducers with a signal (Paragraph 0079 teaches the operation and control of the transducer array with signal processing. See Fig. 3. Paragraph 0082 teaches that the transducer array 17 is used for ultrasound transmission with respect to the patient);
wherein the patient interface is configured to acoustically couple the array of flat piezoelectric transducers to the skin surface of the head with a flexible membrane (Paragraph 0080 teaches that the cap 2 has a flexible wall 12 that holds a liquid. Wall 12 in Fig. 2. Fig. 2 shows the cap 2 is holding the transducer array 17 and is worn by the patient P. Also see Fig. 1. Paragraph 0082 teaches that the transducer array 17 is used for ultrasound transmission with respect to the patient. Abstract teaches that the transducers are transmitted ultrasound waves into the skull and brain).
However, Aubry is silent regarding a method, comprising:
acoustically coupling a non-invasive sonodynamic therapy system to a skin surface of a head of a patient with a brain with tumor cells, 
an array of flat piezoelectric transducers wherein each of the flat piezoelectric transducers is configured to emit a planar acoustic wave through a bone of a skull; 
wherein the signal is configured to minimize a spatial variation of an acoustic intensity in the brain with the tumor cells of the patient, 
wherein the signal drives each of the flat piezoelectric transducers of the array of flat piezoelectric transducers with a variety of different frequencies with a modulated acoustic wave parameter, 
wherein the driving the array of flat piezoelectric transducers modulates the planar acoustic wave to produce the acoustic intensity at the sonosensitizer in a treatment region to treat the tumor cells in the brain, 
wherein the signal is frequency modulated to drive the planar acoustic wave with the variety of different frequencies thereby minimizing the spatial variation of the acoustic intensity in the brain at the tumor cells of the patient, 
wherein the signal is modulated by a duty cycle modulated drive signal configured to drive a duty cycle modulated acoustic wave thereby minimizing the spatial variation of the acoustic intensity in the brain at the tumor cells of the patient, 
circulating a fluid through a cooling channeling the cooling system to reduce heat at the skin surface of the head of the patient,
 wherein the fluid is configured to acoustically couple to the array of flat piezoelectric transducers to the flexible membrane.
	In an analogous imaging field of endeavor, regarding ultrasound transmission into the brain for medical treatment, Torp teaches a method,
an array of flat piezoelectric transducers wherein each of the flat piezoelectric transducers is configured to emit a planar acoustic wave through a bone of a skull (Paragraph 0021 teaches that the ultrasound transmission can be done with plane waves. Paragraph 0032 teaches that the transducer may be flat. Fig. 3 shows a flat transducer. Paragraph 0023 teaches that the transducer may have a plurality of elements. Paragraph 0184 teaches that the emission can be into the patient skull and that the ultrasound can be fastened to the head).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aubry with Torp’s teaching of a flat transducer that is able to emit planar waves. Given that both Aubry and Torp teach the emission of ultrasound in the skull and placement of the transducer to the head, it would be obvious to one with ordinary skill in the art that such a modification can be performed. Such a modification is the utilization of planar wavefronts which is well known in the art of ultrasound imaging and are merely “ultrasound wave fronts are represented as equally spaced straight lines” 10. So, such an incorporation is merely providing signals to Aubry to emit equally spaced straight line. Which is done with transmission throughout the transducers and without a delay in transmission. This modified method would allow for a user to non-invasively observe cerebral blood flow and minimize the risk of brain injury (Paragraph 0181 of Torp). Furthermore, the use of the piezoelectric elements allows for an increase in sensitivity and a lower manufacturing cost (Paragraph 0602 of Torp). 
However, Torp is silent regarding a method, comprising:
acoustically coupling a non-invasive sonodynamic therapy system to a skin surface of a head of a patient with a brain with tumor cells, 
wherein the signal is configured to minimize a spatial variation of an acoustic intensity in the brain with the tumor cells of the patient, 
wherein the signal drives each of the flat piezoelectric transducers of the array of flat piezoelectric transducers with a variety of different frequencies with a modulated acoustic wave parameter, 
wherein the driving the array of flat piezoelectric transducers modulates the planar acoustic wave to produce the acoustic intensity at the sonosensitizer in a treatment region to treat the tumor cells in the brain, 
wherein the signal is frequency modulated to drive the planar acoustic wave with the variety of different frequencies thereby minimizing the spatial variation of the acoustic intensity in the brain at the tumor cells of the patient, 
wherein the signal is modulated by a duty cycle modulated drive signal configured to drive a duty cycle modulated acoustic wave thereby minimizing the spatial variation of the acoustic intensity in the brain at the tumor cells of the patient, 
circulating a fluid through a cooling channeling the cooling system to reduce heat at the skin surface of the head of the patient,
 wherein the fluid is configured to acoustically couple to the array of flat piezoelectric transducers to the flexible membrane.
	In an analogous imaging field of endeavor, regarding intra-cranial ultrasound transmission, Chen ‘196 teaches a method comprising:
wherein the signal is configured to minimize a spatial variation of an acoustic intensity in the brain with the tumor cells of the patient (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be brain cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency),
wherein the signal is frequency modulated to drive the planar acoustic wave with the variety of different frequencies thereby minimizing the spatial variation of the acoustic intensity in the brain at the tumor cells of the patient (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be brain cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency. Paragraph 0059 further teaches that the A303S and A302S, ½ inch diameter, Olympus NDT was used for ultrasound),
wherein the signal is modulated by a duty cycle modulated drive signal configured to drive a duty cycle modulated acoustic wave thereby minimizing the spatial variation of the acoustic intensity in the brain at the tumor cells of the patient(Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be brain cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency and a 10% duty cycle).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Torp with Chen ‘196’s teaching of minimizing spatial variation with ultrasound in a cerebral environment. Such a combination is the specifying of what frequency and duty cycle to be used in the transducers of Aubry. Aubry, Torp, and Chen ’196 are operation in intra-cranial ultrasound transmission and are regarding treating and imaging disorders relative to the brain. Chen ‘196 further understands the merits of planar transmission as the probes used in are the A303S and the A302S which are both non-focused ultrasound11. This modified method would allow for improved sonodynamic therapies (Abstract of Chen ‘196). Furthermore, this is a non-invasive method for enhanced sonodynamic effect (Paragraph 0082 of Chen ‘196).
	However, Chen ‘196 is silent regarding a method, comprising:
acoustically coupling a non-invasive sonodynamic therapy system to a skin surface of a head of a patient with a brain with tumor cells, 
wherein the signal drives each of the flat piezoelectric transducers of the array of flat piezoelectric transducers with a variety of different frequencies with a modulated acoustic wave parameter, 
wherein the driving the array of flat piezoelectric transducers modulates the planar acoustic wave to produce the acoustic intensity at the sonosensitizer in a treatment region to treat the tumor cells in the brain, 
circulating a fluid through a cooling channeling the cooling system to reduce heat at the skin surface of the head of the patient,
 wherein the fluid is configured to acoustically couple to the array of flat piezoelectric transducers to the flexible membrane.
	In an analogous imaging field of endeavor, regarding intra-cranial ultrasound transmission, Chen ‘724 teaches a method, comprising:
acoustically coupling a non-invasive sonodynamic therapy system to a skin surface of a head of a patient with a brain with tumor cells (Paragraph 0092 teaches that the system produces ultrasound in a range between 200kHz and 3 MHz. The plurality of ultrasound elements 53 can be seen in Fig. 5 that is located for the patient head. Paragraph 0085 teaches the treatment is done to the head. Abstract teaches that the system performs sonodynamic therapy (SDT). Paragraph 0089 teaches that the target tissue in the patient is cancerous tissue that has a sonodynamic agent present and made sensitive with ultrasound. Paragraph 0032 teaches that the sono-sensitizing compound that becomes cyto-toxic when exposed to ultrasound to treat cancers. Paragraph 0094 teaches that the transducers may be individually controlled independently controlled), 
driving the array of flat piezoelectric transducers with a signal (Paragraph 0087 teaches that the control module is able to control the transducers), 
wherein the signal drives each of the flat piezoelectric transducers of the array of flat piezoelectric transducers with a variety of different frequencies with a modulated acoustic wave parameter, wherein the driving the array of flat piezoelectric transducers modulates the planar acoustic wave to produce the acoustic intensity at the sonosensitizer in a treatment region to treat the tumor cells in the brain (Paragraph 0092 teaches that the system produces ultrasound in a range between 200kHz and 3 MHz. The plurality of ultrasound elements 53 can be seen in Fig. 5 that is located for the patient head. Paragraph 0085 teaches the treatment is done to the head. Abstract teaches that the system performs sonodynamic therapy (SDT). Paragraph 0089 teaches that the target tissue in the patient is cancerous tissue that has a sonodynamic agent present and made sensitive with ultrasound. Paragraph 0032 teaches that the sono-sensitizing compound that becomes cyto-toxic when exposed to ultrasound to treat cancers. Paragraph 0094 teaches that the transducers may be individually controlled independently controlled),
circulating a fluid through a cooling channeling the cooling system to reduce heat at the skin surface of the head of the patient (Paragraph 0091 teaches that the fluid temperature is controlled and the water is circulated to maintains a consistent temperature).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry, Torp, and Chen ‘196 with Chen ‘724’s teaching of a transmission of ultrasound at a particular frequency for SDT and the circulating of fluid for temperature control. This modified method would provide a patient comfort (Paragraph 0091 of Chen ‘724). Furthermore, this modified method overcomes the failures of photodynamic therapy and allows for the treatment of deep tissues and blood-born cancers (Paragraphs 0037-0038 of Chen ‘724).
	However, Chen ‘724 is silent regarding a method, comprising:
wherein the fluid is configured to acoustically couple to the array of flat piezoelectric transducers to the flexible membrane.
In an analogous imaging field of endeavor, regarding ultrasound therapeutic treatment with an acoustic coupling agent, Zhang teaches a method, further comprising:
circulating a fluid through a cooling channeling the cooling system to reduce heat (Paragraph 0022 teaches that the water is passed through the chamber and is circulating cooled fluid),
 wherein the fluid is configured to acoustically couple to the array of flat piezoelectric transducers to the flexible membrane (Paragraph 0370 teaches that the temperature sensor is positioned on or within the membrane with the coupling fluid. The temperature of the fluid is monitored. The coupling water reduces water. Paragraph 0377 teaches that the treatment array has a membrane that interacts with the patient skin and the applicator 206. The temperature 285 is shown within the array 205 in Fig. 24. Paragraph 0475 teaches that the single element transducer 2030 is a flat disc. This is the building block of the ultrasound array).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of the combination of Aubry, Torp, Chen ‘196, Chen and ‘724 with Zhang’s teaching of a temperature sensor in the cooling system. This modified method would provide the user with the ability to improve temperature detection and prevent skin burning (Paragraph 0370 of Zhang). Furthermore, this modification is a non-invasive ultrasound delivery to the target tissue, improved cost efficiency of treatment, minimize trauma to the patient's body, and improve recovery time (Paragraph 0004 of Zhang).

	Regarding claim 12, modified Aubry teaches the method in claim 10, as discussed above.
However, the combination of Aubry and Torp is silent regarding a method, wherein the signal is modulated by a pulse signal to thereby minimizing the spatial variation of the acoustic intensity in the brain at the tumor cells of the patient.
In an analogous imaging field of endeavor, regarding intra-cranial ultrasound transmission, Chen ‘196 teaches a method, wherein the signal is modulated by a pulse signal to thereby minimizing the spatial variation of the acoustic intensity in the brain at the tumor cells of the patient (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be brain cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency. Paragraph 0029 teaches that brain cells can be treated. Paragraph 0082 teaches non-invasive sonodynamic therapy can be performed. Title teaches that the ultrasound waves are pulsed. Abstract teaches that the ultrasound is pulsed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Torp with Chen ‘196’s teaching of modulating with pulsing. This modified method would allow for improved sonodynamic therapies (Abstract of Chen ‘196). Furthermore, this is a non-invasive method for enhanced sonodynamic effect (Paragraph 0082 of Chen ‘196).

Regarding claim 13, modified Aubry teaches the method in claim 10, as discussed above.
However, the combination of Aubry and Torp is silent regarding a method, wherein the duty cycle modulated drive signal producing the duty cycle modulated acoustic wave is configured to generate a temporal average acoustic intensity sufficient to activate the sonosensitizer.
In an analogous imaging field of endeavor, regarding intra-cranial ultrasound transmission, Chen ‘196 teaches a method, wherein the duty cycle modulated drive signal producing the duty cycle modulated acoustic wave is configured to generate a temporal average acoustic intensity sufficient to activate the sonosensitizer (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the duty cycle is 10% and the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be brain cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency. Paragraph 0029 teaches that brain cells can be treated. Paragraph 0082 teaches non-invasive sonodynamic therapy can be performed. Title teaches that the ultrasound waves are pulsed)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Torp with Chen ‘196’s teaching of duty cycle modulation with acoustic intensity to activate sonosensitizers. This modified method would allow for improved sonodynamic therapies (Abstract of Chen ‘196). Furthermore, this is a non-invasive method for enhanced sonodynamic effect (Paragraph 0082 of Chen ‘196).

	Regarding claim 14, Aubry teaches a method of non-invasive ultrasound, comprising:
acoustically coupling a flexible membrane to a skin surface of a head of a patient with a brain with tumor cells (Fig. 1 shows the cap is pressed against the patient head and carried by the robotic arm 4. Paragraph 0078 teaches that the head is positioned securely with the cap. Abstract teaches the target is in the brain. Paragraph 0073 teaches that tumors can be targeted),
wherein the flexible membrane is connectable to a rigid shell (Fig. 2 shows that the flexible wall 12 is connected to the rigid cup 11).
	However, Aubry is silent regarding a method, comprising:
wherein the rigid shell comprises an array of concentric flat piezoelectric transducers, 
wherein each of the concentric flat piezoelectric transducers is configured to emit a planar acoustic wave through a bone of a skull; 
driving the array of concentric flat piezoelectric transducers with a signal, 
wherein the signal is configured to minimize a spatial variation of an acoustic intensity in the brain with the tumor cells of the patient, 
wherein the signal drives each of the concentric flat piezoelectric transducers of the array of concentric flat piezoelectric transducers with a variety of different frequencies with a modulated acoustic wave parameter,
wherein the driving the array of concentric flat piezoelectric transducers modulates the planar acoustic wave to produce the acoustic intensity at the sonosensitizer in a treatment region to treat the tumor cells in the brain, 
wherein the signal is frequency modulated to modulate the planar acoustic wave with the variety of different frequencies thereby minimizing spatial variation of the acoustic intensity in the brain at the tumor cells of the patient; and 
cooling the flexible membrane with a cooling system by circulating a fluid through a cooling channel to reduce heat at the skin surface of the head of the patient, 
wherein the fluid is configured to acoustically couple the array of concentric flat piezoelectric transducers to the flexible membrane.
In an analogous imaging field of endeavor, regarding ultrasound transmission into the brain for medical treatment, Torp teaches a method,
wherein each of the concentric flat piezoelectric transducers is configured to emit a planar acoustic wave through a bone of a skull (Paragraph 0021 teaches that the ultrasound transmission can be done with plane waves. Paragraph 0032 teaches that the transducer may be flat. Fig. 3 shows a flat transducer. Paragraph 0023 teaches that the transducer may have a plurality of elements. Paragraph 0184 teaches that the emission can be into the patient skull and that the ultrasound can be fastened to the head).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aubry with Torp’s teaching of a flat transducer that is able to emit planar waves. Given that both Aubry and Torp teach the emission of ultrasound in the skull and placement of the transducer to the head, it would be obvious to one with ordinary skill in the art that such a modification can be performed. Such a modification is the utilization of planar wavefronts which is well known in the art of ultrasound imaging and are merely “ultrasound wave fronts are represented as equally spaced straight lines” 12. So, such an incorporation is merely providing signals to Aubry to emit equally spaced straight line. Which is done with transmission throughout the transducers and without a delay in transmission. This modified method would allow for a user to non-invasively observe cerebral blood flow and minimize the risk of brain injury (Paragraph 0181 of Torp). Furthermore, the use of the piezoelectric elements allows for an increase in sensitivity and a lower manufacturing cost (Paragraph 0602 of Torp).	However, Torp is silent regarding a method, comprising:
wherein the rigid shell comprises an array of concentric flat piezoelectric transducers, 
driving the array of concentric flat piezoelectric transducers with a signal, 
wherein the signal is configured to minimize a spatial variation of an acoustic intensity in the brain with the tumor cells of the patient, 
wherein the signal drives each of the concentric flat piezoelectric transducers of the array of concentric flat piezoelectric transducers with a variety of different frequencies with a modulated acoustic wave parameter,
wherein the driving the array of concentric flat piezoelectric transducers modulates the planar acoustic wave to produce the acoustic intensity at the sonosensitizer in a treatment region to treat the tumor cells in the brain, 
wherein the signal is frequency modulated to modulate the planar acoustic wave with the variety of different frequencies thereby minimizing spatial variation of the acoustic intensity in the brain at the tumor cells of the patient; and 
cooling the flexible membrane with a cooling system by circulating a fluid through a cooling channel to reduce heat at the skin surface of the head of the patient, 
wherein the fluid is configured to acoustically couple the array of concentric flat piezoelectric transducers to the flexible membrane.
In an analogous imaging field of endeavor, regarding intra-cranial ultrasound transmission, Chen ‘196 teaches a method comprising:
wherein the signal is configured to minimize a spatial variation of an acoustic intensity in the brain with the tumor cells of the patient (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be brain cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency),
wherein the signal is frequency modulated to modulate the planar acoustic wave with the variety of different frequencies thereby minimizing spatial variation of the acoustic intensity in the brain at the tumor cells of the patient (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be brain cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Torp with Chen ‘196’s teaching of minimizing spatial variation with ultrasound in a cerebral environment. Such a combination is the specifying of what frequency and duty cycle to be used in the transducers of Aubry. Aubry, Torp, and Chen ’196 are operation in intra-cranial ultrasound transmission and are regarding treating and imaging disorders relative to the brain. Chen ‘196 further understands the merits of planar transmission as the probes used in are the A303S and the A302S which are both non-focused ultrasound13. This modified method would allow for improved sonodynamic therapies (Abstract of Chen ‘196). Furthermore, this is a non-invasive method for enhanced sonodynamic effect (Paragraph 0082 of Chen ‘196).
However, Chen ‘196 is silent regarding a method, comprising:
wherein the rigid shell comprises an array of concentric flat piezoelectric transducers, 
driving the array of concentric flat piezoelectric transducers with a signal, 
wherein the signal drives each of the concentric flat piezoelectric transducers of the array of concentric flat piezoelectric transducers with a variety of different frequencies with a modulated acoustic wave parameter,
wherein the driving the array of concentric flat piezoelectric transducers modulates the planar acoustic wave to produce the acoustic intensity at the sonosensitizer in a treatment region to treat the tumor cells in the brain, 
cooling the flexible membrane with a cooling system by circulating a fluid through a cooling channel to reduce heat at the skin surface of the head of the patient, 
wherein the fluid is configured to acoustically couple the array of concentric flat piezoelectric transducers to the flexible membrane.
	In an analogous imaging field of endeavor, regarding intra-cranial ultrasound transmission, Chen ‘724 teaches a method, comprising:
driving the array of concentric flat piezoelectric transducers with a signal (Paragraph 0087 teaches that the control module is able to control the transducers. The plurality of concentric ultrasound elements 53 can be seen in Fig. 5), 
wherein the signal drives each of the concentric flat piezoelectric transducers of the array of concentric flat piezoelectric transducers with a variety of different frequencies with a modulated acoustic wave parameter, wherein the driving the array of concentric flat piezoelectric transducers modulates the planar acoustic wave to produce the acoustic intensity at the sonosensitizer in a treatment region to treat the tumor cells in the brain (Paragraph 0092 teaches that the system produces ultrasound in a range between 200kHz and 3 MHz. The plurality of ultrasound elements 53 can be seen in Fig. 5. Abstract teaches that the system performs sonodynamic therapy (SDT). Paragraph 0089 teaches that the target tissue in the patient is cancerous tissue that has a sonodynamic agent present and made sensitive with ultrasound. Paragraph 0032 teaches that the sono-sensitizing compound that becomes cyto-toxic when exposed to ultrasound to treat cancers. Paragraph 0094 teaches that the transducers may be individually controlled independently controlled. The plurality of concentric ultrasound elements 53 can be seen in Fig. 5).
circulating a fluid in the cooling system to reduce heat at the patient interface (Paragraph 0091 teaches that the fluid temperature is controlled and the water is circulated to maintains a consistent temperature). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry, Torp, and Chen ‘196 with Chen ‘724’s teaching of a transmission of ultrasound at a particular frequency for SDT and the circulating of fluid for temperature control. This modified method would provide a patient comfort (Paragraph 0091 of Chen ‘724). Furthermore, this modified method overcomes the failures of photodynamic therapy and allows for the treatment of deep tissues and blood-born cancers (Paragraphs 0037-0038 of Chen ‘724).
However, Chen ‘724 is silent regarding a method, comprising:
wherein the rigid shell comprises an array of concentric flat piezoelectric transducers, 
cooling the flexible membrane with a cooling system by circulating a fluid through a cooling channel to reduce heat at the skin surface of the head of the patient, 
wherein the fluid is configured to acoustically couple the array of concentric flat piezoelectric transducers to the flexible membrane.
In an analogous imaging field of endeavor, regarding ultrasound therapeutic treatment with an acoustic coupling agent, Zhang teaches a method, further comprising 
wherein the rigid shell comprises an array of concentric flat piezoelectric transducers (Paragraph 0475 teaches that the single element transducer 2030 is a flat disc. Fig. 24 shows the transducer 205 is connected onto the applicator 209), 
cooling the flexible membrane with a cooling system by circulating a fluid through a cooling channel to reduce heat (Paragraph 0022 teaches that the water is passed through the chamber and is circulating cooled fluid),
wherein the fluid is configured to acoustically couple the array of concentric flat piezoelectric transducers to the flexible membrane (Paragraph 0370 teaches that the temperature sensor is positioned on or within the membrane with the coupling fluid. The temperature of the fluid is monitored. The coupling water reduces water. Paragraph 0377 teaches that the treatment array has a membrane that interacts with the patient skin and the applicator 206. The temperature 285 is shown within the array 205 in Fig. 24. Paragraph 0475 teaches that the single element transducer 2030 is a flat disc. This is the building block of the ultrasound array).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of the combination of Aubry, Torp, Chen ‘196, and Chen ‘724 with Zhang’s teaching of a temperature sensor in the cooling system. This modified method would provide the user with the ability to improve temperature detection and prevent skin burning (Paragraph 0370 of Zhang). Furthermore, this modification is a non-invasive ultrasound delivery to the target tissue, improved cost efficiency of treatment, minimize trauma to the patient's body, and improve recovery time (Paragraph 0004 of Zhang).

Regarding claim 15, modified Aubry teaches the method in claim 14, as discussed above.
However, the combination of Aubry, Torp, Chen ‘196, and Chen ‘724 is silent regarding a method, further comprising 
measuring a temperature with a temperature sensor in the cooling system; and 
varying the signal based on the temperature, 
wherein the cooling system comprises the temperature sensor and an elastic, fluid- filled pocket between the flexible membrane and the rigid shell, wherein the fluid is water.
	In an analogous imaging field of endeavor, regarding ultrasound therapeutic treatment with an acoustic coupling agent, Zhang teaches a method, further comprising 
measuring a temperature with a temperature sensor in the cooling system (Paragraph 0370 teaches that the temperature sensor is positioned on or within the membrane with the coupling fluid. The temperature of the fluid is monitored); and 
varying the signal based on the temperature (Paragraph 0371 teaches that the temperature can be used to initiate shunt down procedures during treatment),
wherein the cooling system comprises the temperature sensor and an elastic, fluid- filled pocket between the flexible membrane and the rigid shell, wherein the fluid is water (Paragraph 0370 teaches that the temperature sensor is positioned on or within the membrane with the coupling fluid. The temperature of the fluid is monitored. The coupling water reduces water. Paragraph 0377 teaches that the treatment array has a membrane that interacts with the patient skin and the applicator 206. The temperature 285 is shown within the array 205 in Fig. 24).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of the combination of Aubry, Torp, Chen ‘196, and Chen ‘724 with Zhang’s teaching of a temperature sensor in the cooling system. This modified method would provide the user with the ability to improve temperature detection and prevent skin burning (Paragraph 0370 of Zhang). Furthermore, this modification is a non-invasive ultrasound delivery to the target tissue, improved cost efficiency of treatment, minimize trauma to the patient's body, and improve recovery time (Paragraph 0004 of Zhang).

Regarding claim 16, modified Aubry teaches the method in claim 14, as discussed above.
However, the combination of Aubry and Torp is silent regarding a method, wherein the signal is further modulated by one or more of the group consisting of: 
a pulse signal to produce a pulsed acoustic wave; and 
a duty cycle modulated drive signal to produce a duty cycle modulated acoustic wave.
In an analogous imaging field of endeavor, regarding intra-cranial ultrasound transmission, Chen ‘196 teaches a method, wherein the signal is further modulated by one or more of the group consisting of: 
a pulse signal to produce a pulsed acoustic wave (Title teaches that the waves are pulsed); and 
a duty cycle modulated drive signal to produce a duty cycle modulated acoustic wave (Paragraph 0059 teaches that the overall duty cycle is 10%).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Torp with Chen ‘196’s teaching of modulating with a duty cycle and pulsing. This modified method would allow for improved sonodynamic therapies (Abstract of Chen ‘196). Furthermore, this is a non-invasive method for enhanced sonodynamic effect (Paragraph 0082 of Chen ‘196).

Claim 8-9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aubry et al. (PGPUB No. US 2005/0277824) in view of Torp et al. (PGPUB No. US 2021/0251599) further in view of Chen (PGPUB No. US 2020/0282196; hereinafter referred to as “Chen ‘196”) further in view of Chen (PGPUB No. US 2009/0062724; hereinafter referred to as “Chen ‘724”) further in view of Zhang et al. (PGPUB No. US 2014/0316269) further in view of Umemura et al. ("Recent advances in sonodynamic approach to cancer therapy", 1996, Ultrasonics Sonochemistry, pages S187-S191).

Regarding claim 8, modified Aubry teaches the method in claim 1, as discussed above.
Chen ‘196 further teaches a method, Filing Date:August 11, 2021wherein the frequency modulated drive signal is configured to activate the sonosensitizer (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be patient cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency. Abstract teaches that sonosensitizers are used), 
wherein the sonosensitizer is protoporphyrin IX (Paragraph 0059 teaches that protoporphyrin IX is used); and
wherein the signal is configured to activate the protoporphyrin IX to produce a reactive oxygen species (ROS) thereby causing apoptosis of the tumor cells (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be patient cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency. Abstract teaches that sonosensitizers are used. Paragraph 0059 teaches that protoporphyrin IX is used. Paragraph 0032 teaches that “The cytotoxic mechanism of sonodynamic therapy involves generation of reactive oxygen species (ROS) by stimulation of sonosensitizer with ultrasound and subsequent induction of cell apoptosis/death by ROS”).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Torp with Chen ‘196’s teaching of PpIX and frequency modulation. This modified method would allow for improved sonodynamic therapies (Abstract of Chen ‘196). Furthermore, this is a non-invasive method for enhanced sonodynamic effect (Paragraph 0082 of Chen ‘196).
	However, the combination of Aubry, Torp, Chen ‘196, Chen ‘724, and Zhang is silent regarding a method, wherein the sonosensitizer is a drug that becomes cytotoxic upon exposure to the planar acoustic waves.
In an analogous imaging field of endeavor, regarding the use of PpIX in cancer treatment in combination with ultrasound, Umemura teaches a method, wherein the sonosensitizer is a drug that becomes cytotoxic upon exposure to the planar acoustic waves (Paragraph 2 of page S188 teaches that a plane wave transducer is used. Chemicals section teaches Protoporphyrin IX was used. Abstract teaches sonodynamic properties of the PpIX are present. Paragraphs 2-3 of page S187 teach this is used as a cancer treatment tool as it induces cell damage).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry, Torp, Chen ‘196, Chen ‘724, and Zhang with Umemura’s teaching of sonosensitizer drugs that work with ultrasound plane waves. This modified method would allow for a high rate of lysing of tumor cells (Paragraph 3 of page S187 of Umemura). Furthermore, this is a highly efficient means of providing selective cancer treatment (Conclusion of Umemura).
Regarding claim 9, modified Aubry teaches the method in claim 1, as discussed above.
	Chen ‘196 further teaches a method, wherein the acoustic intensity is in a range of 0.2 W/cm2 to 20 W/cm2 to activate the sonosensitizer (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be patient cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency), 
wherein the sonosensitizer is a drug that becomes cytotoxic upon exposure to the planar acoustic waves, 
wherein the sonosensitizer is protoporphyrin IX (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX)).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Torp with Chen ‘196’s teaching of PpIX and acoustic intensity. This modified method would allow for improved sonodynamic therapies (Abstract of Chen ‘196). Furthermore, this is a non-invasive method for enhanced sonodynamic effect (Paragraph 0082 of Chen ‘196).
	In an analogous imaging field of endeavor, regarding intra-cranial ultrasound transmission, Chen ‘724 teaches a method, comprising:
wherein the array of flat piezoelectric transducers comprises a grid of concentric elements (Fig. 5 shows a plurality of concentric flat ultrasound elements).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry, Torp, and Chen ‘196 with Chen ‘724’s teaching of the flat concentric ultrasound transducers. This modified method would provide a patient comfort (Paragraph 0091 of Chen ‘724). Furthermore, this modified method overcomes the failures of photodynamic therapy and allows for the treatment of deep tissues and blood-born cancers (Paragraphs 0037-0038 of Chen ‘724).
	However, the combination of Aubry, Torp, Chen ‘196, Chen ‘724, and Zhang is silent regarding a method,
wherein the sonosensitizer is a drug that becomes cytotoxic upon exposure to the planar acoustic waves.
	In an analogous imaging field of endeavor, regarding the use of PpIX in cancer treatment in combination with ultrasound, Umemura teaches a method, wherein the sonosensitizer is a drug that becomes cytotoxic upon exposure to the planar acoustic waves (Paragraph 2 of page S188 teaches that a plane wave transducer is used. Chemicals section teaches Protoporphyrin IX was used. Abstract teaches sonodynamic properties of the PpIX are present. Paragraphs 2-3 of page S187 teach this is used as a cancer treatment tool as it induces cell damage).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry, Torp, Chen ‘196, Chen ‘724, and Zhang with Umemura’s teaching of sonosensitizer drugs that work with ultrasound plane waves. This modified method would allow for a high rate of lysing of tumor cells (Paragraph 3 of page S187 of Umemura). Furthermore, this is a highly efficient means of providing selective cancer treatment (Conclusion of Umemura).

Regarding claim 11, modified Aubry teaches the method in claim 10, as discussed above.
	In an analogous imaging field of endeavor, regarding intra-cranial ultrasound transmission, Chen ‘196 teaches a method, wherein the non-invasive sonodynamic therapy configured to minimize the spatial variation of the acoustic intensity in the tumor cells in the brain of the patient to activate the sonosensitizer (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be brain cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency. Paragraph 0029 teaches that brain cells can be treated. Paragraph 0082 teaches non-invasive sonodynamic therapy can be performed), 
wherein the sonosensitizer is protoporphyrin IX (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX)).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Torp with Chen ‘196’s teaching of PpIX and acoustic intensity. This modified method would allow for improved sonodynamic therapies (Abstract of Chen ‘196). Furthermore, this is a non-invasive method for enhanced sonodynamic effect (Paragraph 0082 of Chen ‘196).
	However, the combination of Aubry, Torp, Chen ‘196, Chen ‘724, and Zhang is silent regarding a method, wherein the sonosensitizer is a drug that becomes cytotoxic upon exposure to the planar acoustic waves.
In an analogous imaging field of endeavor, regarding the use of PpIX in cancer treatment in combination with ultrasound, Umemura teaches a method, wherein the sonosensitizer is a drug that becomes cytotoxic upon exposure to the planar acoustic waves (Paragraph 2 of page S188 teaches that a plane wave transducer is used. Chemicals section teaches Protoporphyrin IX was used. Abstract teaches sonodynamic properties of the PpIX are present. Paragraphs 2-3 of page S187 teach this is used as a cancer treatment tool as it induces cell damage).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry, Torp, Chen ‘196, Chen ‘724, and Zhang with Umemura’s teaching of sonosensitizer drugs that work with ultrasound plane waves. This modified method would allow for a high rate of lysing of tumor cells (Paragraph 3 of page S187 of Umemura). Furthermore, this is a highly efficient means of providing selective cancer treatment (Conclusion of Umemura).

Regarding claim 17, modified Aubry teaches the method in claim 14, as discussed above.
Chen ‘196 further teaches a method, wherein the signal is configured to activate the sonosensitizer (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be patient cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency. Abstract teaches that sonosensitizers are used),
wherein the sonosensitizer is protoporphyrin IX (Paragraph 0059 teaches that protoporphyrin IX is used); and
wherein the signal is configured to activate the protoporphyrin IX to produce a reactive oxygen species (ROS) thereby causing apoptosis of the tumor cells (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be patient cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency. Abstract teaches that sonosensitizers are used. Paragraph 0059 teaches that protoporphyrin IX is used. Paragraph 0032 teaches that “The cytotoxic mechanism of sonodynamic therapy involves generation of reactive oxygen species (ROS) by stimulation of sonosensitizer with ultrasound and subsequent induction of cell apoptosis/death by ROS”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Torp with Chen ‘196’s teaching of PpIX and acoustic intensity. This modified method would allow for improved sonodynamic therapies (Abstract of Chen ‘196). Furthermore, this is a non-invasive method for enhanced sonodynamic effect (Paragraph 0082 of Chen ‘196).
	However, the combination of Aubry, Torp, Chen ‘196, Chen ‘724, and Zhang is silent regarding a method,
wherein the sonosensitizer is a drug that becomes cytotoxic upon exposure to the planar acoustic waves.
In an analogous imaging field of endeavor, regarding the use of PpIX in cancer treatment in combination with ultrasound, Umemura teaches a method,
wherein the sonosensitizer is a drug that becomes cytotoxic upon exposure to the planar acoustic waves (Paragraph 2 of page S188 teaches that a plane wave transducer is used. Chemicals section teaches Protoporphyrin IX was used. Abstract teaches sonodynamic properties of the PpIX are present. Paragraphs 2-3 of page S187 teach this is used as a cancer treatment tool as it induces cell damage).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry, Torp, Chen ‘196, Chen ‘724, and Zhang with Umemura’s teaching of sonosensitizer drugs that work with ultrasound plane waves. This modified method would allow for a high rate of lysing of tumor cells (Paragraph 3 of page S187 of Umemura). Furthermore, this is a highly efficient means of providing selective cancer treatment (Conclusion of Umemura).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aubry et al. (PGPUB No. US 2005/0277824) in view of Torp et al. (PGPUB No. US 2021/0251599) further in view of Chen (PGPUB No. US 2020/0282196; hereinafter referred to as “Chen ‘196”) further in view of Chen (PGPUB No. US 2009/0062724; hereinafter referred to as “Chen ‘724”) further in view of Zhang et al. (PGPUB No. US 2014/0316269) further in view of Seppi (US Patent No. 4,875,487).

Regarding claim 18, modified Aubry teaches the method in claim 14, as discussed above.
Chen ‘196 further teaches a method, wherein the sonosensitizer is protoporphyrin IX (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX)),
wherein the signal is configured to activate the protoporphyrin IX to produce a reactive oxygen species (ROS) thereby causing apoptosis of the tumor cells (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be patient cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency. Abstract teaches that sonosensitizers are used. Paragraph 0059 teaches that protoporphyrin IX is used. Paragraph 0032 teaches that “The cytotoxic mechanism of sonodynamic therapy involves generation of reactive oxygen species (ROS) by stimulation of sonosensitizer with ultrasound and subsequent induction of cell apoptosis/death by ROS”).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Torp with Chen ‘196’s teaching of PpIX. This modified method would allow for improved sonodynamic therapies (Abstract of Chen ‘196). Furthermore, this is a non-invasive method for enhanced sonodynamic effect (Paragraph 0082 of Chen ‘196).
However, the combination of Aubry, Torp, Chen ‘196, Chen ‘724, and Zhang is silent regarding a method, 
wherein the driving the array of concentric flat piezoelectric transducers comprises phase randomization to promote broad consistent coverage of the treatment region by a plurality of the modulated acoustic waves.
In an analogous imaging field of endeavor, regarding the treatment of cancerous tumors, Seppi teaches a method, 
wherein the driving the array of concentric flat piezoelectric transducers comprises phase randomization to promote broad consistent coverage of the treatment region by a plurality of the modulated acoustic waves (Fig. 2 shows the array 11 of ultrasound circular transducers 20-49. Col. 3, lines 20-27 teach that the transducers are randomly angled with frequency and phased modulation. Col. 12, lines 52-68, teach that the region is targeted by the ultrasound transducers with random output signals. Abstract teaches that the tissue of a subject can be targeted with the ultrasound arrays).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry, Torp, Chen ‘196, Chen ‘724, and Zhang with Seppi’s teaching of randomly targeting a treatment region with phase randomization. This modified apparatus would allow for improved compressional wave hyperthermia treating system and method using a far field focused transducer array that is activated so that the effective power level applied to a treated area is increased without exceeding the permissible energy level that can be safely applied to the treated region (Col. 3, lines 20-26 of Seppi).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aubry et al. (PGPUB No. US 2005/0277824) in view of Torp et al. (PGPUB No. US 2021/0251599) further in view of Chen (PGPUB No. US 2020/0282196; hereinafter referred to as “Chen ‘196”) further in view of Chen (PGPUB No. US 2009/0062724; hereinafter referred to as “Chen ‘724”) further in view of Zhang et al. (PGPUB No. US 2014/0316269) further in view of Hynynen et al. (PGPUB No. US 2018/0177491).

Regarding claim 19, modified Aubry teaches the method in claim 14, as discussed above.
Chen ‘196 further teaches a method, wherein the sonosensitizer is protoporphyrin IX (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX)).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Torp with Chen ‘196’s teaching of PpIX. This modified method would allow for improved sonodynamic therapies (Abstract of Chen ‘196). Furthermore, this is a non-invasive method for enhanced sonodynamic effect (Paragraph 0082 of Chen ‘196).
However, the combination of Aubry, Torp, Chen ‘196, Chen ‘724, Powers, and Zhang is silent regarding a method,
wherein the signal is a packet comprising a predetermined number of cycles per packet to emit a packet of acoustic waves, 
wherein the packet is made of a repeating signal comprising at least one selected from the group consisting of: a sine wave, a rectangular pulse, and a triangular pulse. 
In an analogous imaging field of endeavor, regarding intra-cranial ultrasound transmission, Hynynen teaches a method,
wherein the signal is a packet comprising a predetermined number of cycles per packet to emit a packet of acoustic waves (Paragraph 0122 teaches the transmission of ultrasound with 3 cycles as the pulse length. Paragraph 0132 teaches that the pulse lengths can also be 5 or 10 cycles),
wherein the packet is made of a repeating signal comprising at least one selected from the group consisting of: a sine wave, a rectangular pulse, and a triangular pulse (Fig. 14 shows sinusoidal ultrasound transmission. Fig. 17 shows sinusoidal signal with repeating peaks).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify combination of Aubry, Torp, Chen ‘196, Chen ‘724, Powers, and Zhang with Hynynen’s teaching of data transmission sets with sine waves. This modified method would allow for a user to have better focusing and steering range (Paragraph 0131 of Hynynen). Furthermore, the modified method would allow for less variability and improved correction of wave propagation (Paragraph 0131 of Hynynen).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aubry et al. (PGPUB No. US 2005/0277824) in view of Torp et al. (PGPUB No. US 2021/0251599) further in view of Chen (PGPUB No. US 2020/0282196; hereinafter referred to as “Chen ‘196”) further in view of Chen (PGPUB No. US 2009/0062724; hereinafter referred to as “Chen ‘724”) further in view of Zhang et al. (PGPUB No. US 2014/0316269) further in view of Liu (PGPUB No. US 2018/0207447)  further in view of Umemura et al. ("Recent advances in sonodynamic approach to cancer therapy", 1996, Ultrasonics Sonochemistry, pages S187-S191)

Regarding claim 20, modified Aubry teaches the method in claim 14, as discussed above.
Chen ‘196 further teaches a method, wherein the signal comprises at least one of the group consisting of: an intra pulse variation and an inter pulse variation (Paragraph 0059 teaches a pulse duration of μs, pulse interval of 100 μs), 
wherein the sonosensitizer is protoporphyrin IX (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX)),
wherein the signal is configured to activate the protoporphyrin IX to produce a reactive oxygen species (ROS) thereby causing apoptosis of the tumor cells (Paragraph 0059 teaches that the tumor inhibition study is done with the protoporphyrin IX (PpIX) and that the spatial peak is less than 0.3 W/cm2. Paragraph 0029 teaches that the target tissue can be patient cells. Paragraph 0058 teaches that the PpIX is treated with a 1 MHz frequency. Abstract teaches that sonosensitizers are used. Paragraph 0059 teaches that protoporphyrin IX is used. Paragraph 0032 teaches that “The cytotoxic mechanism of sonodynamic therapy involves generation of reactive oxygen species (ROS) by stimulation of sonosensitizer with ultrasound and subsequent induction of cell apoptosis/death by ROS”).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Torp with Chen ‘196’s teaching of pulse variation and PpIX. This modified method would allow for improved sonodynamic therapies (Abstract of Chen ‘196). Furthermore, this is a non-invasive method for enhanced sonodynamic effect (Paragraph 0082 of Chen ‘196).
In an analogous imaging field of endeavor, regarding intra-cranial ultrasound transmission, Chen ‘724 teaches a method,
wherein the array of concentric flat piezoelectric transducers comprises a grid arrangement (Paragraph 0087 teaches that the control module 85 selectively actuates the transducer power supply 86. Paragraph 0094 teaches that the transducers may be individually controlled independently controlled. Fig. 5 shows a plurality of concentric flat ultrasound elements);
wherein the sonosensitizer is a drug that becomes cytotoxic upon exposure to the acoustic waves (Paragraph 0092 teaches that the system produces ultrasound in a range between 200kHz and 3 MHz. The plurality of ultrasound elements 53 can be seen in Fig. 5. Abstract teaches that the system performs sonodynamic therapy (SDT). Paragraph 0089 teaches that the target tissue in the patient is cancerous tissue that has a sonodynamic agent present and made sensitive with ultrasound. Paragraph 0032 teaches that the sono-sensitizing compound that becomes cyto-toxic when exposed to ultrasound to treat cancers).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry and Hynynen with Chen’s teaching of a transmission of ultrasound waves with concentric elements and SDT. This modified method would provide a patient comfort (Paragraph 0091 of Chen). Furthermore, this modified method overcomes the failures of photodynamic therapy and allows for the treatment of deep tissues and blood-born cancers (Paragraphs 0037-0038 of Chen).
However, the combination of Aubry, Torp, Chen ‘196, Chen ‘724, Powers, and Zhang is silent regarding a method,
wherein the non-invasive sonodynamic therapy is for use to treat a glioblastoma multiforme (GBM) in the brain, 
wherein the sonosensitizer is a drug that becomes cytotoxic upon exposure to the planar acoustic waves.
	In an analogous imaging field of endeavor, regarding SDT for cancer treatment, Liu teaches a method,
wherein the non-invasive sonodynamic therapy is for use to treat a glioblastoma multiforme (GBM) in the brain (Paragraph 0054 teaches that sonodynamic therapy can be used for the treatment of glioblastoma. Paragraph 0002 teaches that SDT is used to treat GBM).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry, Torp, Chen ‘196, Chen ‘724, Powers, and Zhang with Liu’s teaching of treating GBM with SDT. This modified apparatus would allow for safe and efficacious treatments of cancer (Paragraph 0004 of Liu). Furthermore, the treatment reduces chances of recurrence and protects the surrounding healthy tissue to reduce side effects significantly (Paragraph 0059 of Liu).
However, Liu is silent regarding a method, wherein the sonosensitizer is a drug that becomes cytotoxic upon exposure to the planar acoustic waves.
In an analogous imaging field of endeavor, regarding the use of PpIX in cancer treatment in combination with ultrasound, Umemura teaches a method, wherein the sonosensitizer is a drug that becomes cytotoxic upon exposure to the planar acoustic waves (Paragraph 2 of page S188 teaches that a plane wave transducer is used. Chemicals section teaches Protoporphyrin IX was used. Abstract teaches sonodynamic properties of the PpIX are present. Paragraphs 2-3 of page S187 teach this is used as a cancer treatment tool as it induces cell damage).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aubry, Torp, Chen ‘196, Chen ‘724, Powers, Zhang, and Liu with Umemura’s teaching of sonosensitizer drugs that work with ultrasound plane waves. This modified method would allow for a high rate of lysing of tumor cells (Paragraph 3 of page S187 of Umemura). Furthermore, this is a highly efficient means of providing selective cancer treatment (Conclusion of Umemura).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xu et al. ("Protoporphyrin IX Induces a Necrotic Cell Death in Human THP-1 Macrophages through Activation of Reactive Oxygen "Species/c-Jun N-Terminal Protein Kinase", 2014, Cellular Physiology and Biochemistry): Teaches how Protoporphyrin IX being sonosensitized inherently creates ROS.  
Chopra (PGPUB No. US 2005/0124897): Teaches ultrasound transmission through the skull. 
Alford et al. (PGPUB No. US 2016/0243381): Teaches ultrasound transmission through the skull.
Zachar (PGPUB No. US 2022/0126120): Teaches ultrasound transmission through the skull.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pulsed (10%, 20%, or 50% duty cycle) - sound energy has quiet periods where no energy is transmitted. For example at 50%, the ratio of on time to off time is 1:1. (Link: https://media.lanecc.edu/users/howardc/PTA101/101Ultrasound/101Ultrasound5.html)
        2 Pulsed (10%, 20%, or 50% duty cycle) - sound energy has quiet periods where no energy is transmitted. For example at 50%, the ratio of on time to off time is 1:1. (Link: https://media.lanecc.edu/users/howardc/PTA101/101Ultrasound/101Ultrasound5.html)
        3 Pulsed (10%, 20%, or 50% duty cycle) - sound energy has quiet periods where no energy is transmitted. For example at 50%, the ratio of on time to off time is 1:1. (Link: https://media.lanecc.edu/users/howardc/PTA101/101Ultrasound/101Ultrasound5.html)
        4 Focused ultrasound transducer defined as “A focused ultrasound transducer produces a beam that is narrower at some distance from the transducer face than its dimension at the face of the transducer.” And planar waves are defined as “For an ultrasound source of large dimensions (i.e., a large-diameter transducer as compared with the wavelength), ultrasound wave fronts are represented as equally spaced straight lines such as those in Figure 20-1A. Wave fronts of this type are termed planar wave fronts, and the ultrasound wave they represent is termed a planar or plane wave.” (Source: Hendee et al., "Medical Imaging Physics, Fourth Edition", 2002, pages 303-353)
        5 Specification sheet for A303S and A302S Olympus Corporation, "Ultrasonic Transducers", 2010
        
        6 Focused ultrasound transducer defined as “A focused ultrasound transducer produces a beam that is narrower at some distance from the transducer face than its dimension at the face of the transducer.” And planar waves are defined as “For an ultrasound source of large dimensions (i.e., a large-diameter transducer as compared with the wavelength), ultrasound wave fronts are represented as equally spaced straight lines such as those in Figure 20-1A. Wave fronts of this type are termed planar wave fronts, and the ultrasound wave they represent is termed a planar or plane wave.” (Source: Hendee et al., "Medical Imaging Physics, Fourth Edition", 2002, pages 303-353)
        7 Definition of pulsing (Link: https://media.lanecc.edu/users/howardc/PTA101/101Ultrasound/101Ultrasound5.html)
        8 Focused ultrasound transducer defined as “A focused ultrasound transducer produces a beam that is narrower at some distance from the transducer face than its dimension at the face of the transducer.” And planar waves are defined as “For an ultrasound source of large dimensions (i.e., a large-diameter transducer as compared with the wavelength), ultrasound wave fronts are represented as equally spaced straight lines such as those in Figure 20-1A. Wave fronts of this type are termed planar wave fronts, and the ultrasound wave they represent is termed a planar or plane wave.” (Source: Hendee et al., "Medical Imaging Physics, Fourth Edition", 2002, pages 303-353)
        9 Specification sheet for A303S and A302S Olympus Corporation, "Ultrasonic Transducers", 2010
        
        10 Focused ultrasound transducer defined as “A focused ultrasound transducer produces a beam that is narrower at some distance from the transducer face than its dimension at the face of the transducer.” And planar waves are defined as “For an ultrasound source of large dimensions (i.e., a large-diameter transducer as compared with the wavelength), ultrasound wave fronts are represented as equally spaced straight lines such as those in Figure 20-1A. Wave fronts of this type are termed planar wave fronts, and the ultrasound wave they represent is termed a planar or plane wave.” (Source: Hendee et al., "Medical Imaging Physics, Fourth Edition", 2002, pages 303-353)
        11 Specification sheet for A303S and A302S Olympus Corporation, "Ultrasonic Transducers", 2010
        
        12 Focused ultrasound transducer defined as “A focused ultrasound transducer produces a beam that is narrower at some distance from the transducer face than its dimension at the face of the transducer.” And planar waves are defined as “For an ultrasound source of large dimensions (i.e., a large-diameter transducer as compared with the wavelength), ultrasound wave fronts are represented as equally spaced straight lines such as those in Figure 20-1A. Wave fronts of this type are termed planar wave fronts, and the ultrasound wave they represent is termed a planar or plane wave.” (Source: Hendee et al., "Medical Imaging Physics, Fourth Edition", 2002, pages 303-353)
        13 Specification sheet for A303S and A302S Olympus Corporation, "Ultrasonic Transducers", 2010